Title: To John Adams from James Warren, 31 July 1775
From: Warren, James
To: Adams, John


     
      Watertown July 31 1775
      My Dear Sir
     
     I had the pleasure of your favours of the 23d. Instant Yesterday. I am glad to find that you have appointed Thomas the first Brigadier this I think will satisfy both him and the Army. I have been Obliged to take pains to keep him in the Camp, he seldom talks Imprudently, and I believe has never done it on this Occasion. Spencer is a Man I have no knowledge of. He left the Camp on the first hearing of the Arrangement with resentment. He has since returned, and I am told behaves very well. I am Convinced of the Necessity of supporting your own dignity, and the Importance of your Commissions. If you suffer them to be despised they will soon depreciate, and become of little value. While Thomas talked of leaving the Camp, I must do him the Justice to say he Exhibited a degree of the virtue you admire. He said he would soon return, and serve as a Voluntier. I have lately felt great Uneasiness on your Account. Your want of health, and the disorder in your Eyes yet continueing at a time when you are Engaged in such a Variety of great and Complicated Business, I should think sufficient, without External Embarrassments, and the pain you must feel from dissentions which Injure the General Interest of the whole, and that of your own Colony in perticular. It seems to be the misfortune of every Man of Enlarged Ideas, and Extended Views, of Integrity, and disinterested Virtue to be plagued with either the Narrow, Contracted Notions, or Interested designs of those he is Connected with in publick life. This is Exactly your Case. I have been sensible of it a good while, and have a more perfect Idea of it than I can Express. The Hint you give of Inviteing all Nations to Trade with us is indeed a grand Idea and I can easily Conceive how bitterly you regret the loss of it, such a Step would have been worthy of such a Body. It would have been in the true Stile of a Sully, and have produced mighty Consequences. I can easily Conceive also the Narrow Principles that Operated against, and finally destroyed them. The two questions you Ask, to what Articles the Trade should Extend, and what Bottoms it Should be Carried on require a Nice determination. Perhaps it would not Answer our Immediate purposes so well by being Confined to our Own Bottoms, but if it be not and we should finally be detached from Britain we might have some difficulty in makeing an Alteration so Advantageous to ourselves in gaining great Wealth and Naval Power. I hope to hear you viva voce on this Subject.
     After a most profound Tranquility for a state of War, several Skirmishes of some Consequence took place last Night. The Regulars had advanced a little without Charlestown Neck, which gave Umbrage to our Troops. Some Fireings happened, in the Night which was dark. A number of the Rifle Men got within their Outer Guards, and but for an Unlucky Circumstance (they happened at that Instant to be relieving their Guards) had brought off their Main Guard intire. However, a smart Action Ensued. They brought off 2 or 3 of them, and several Arms, and killed several of their Men. One of ours was taken by them supposed to have lost his way. About the same time, the regulars about 60 of them pushed out suddenly on Boston Neck, drove back a few of our Centinels, and by the Negligence of our Main Guard, and the Cowardice of the Captain, Burnt the George Tavirn, and retired without loss. This is Esteemed the greatest disgrace we have suffered. The most Capital Action was at the light House. You will recollect that we Burnt it some time ago. They had for some time been very Industrious in rebuilding it, and had it in such forwardness as Actually to shew a Light on Saturday Night. About 25 Whale Boats, and 200 Men Commanded by Majr. Tupper set off last Night, and Arrived about daylight, Attacked the Guard, and the Workmen, and one small Tender. Soon Carried it after Killing 2 or 3, and wounding 4 or 5 more. They took all the rest, Burnt and destroyed the Light House, took 36 prisoners, and all their Arms. Among the Prisoners are 4 Marshfield Tories and 3 or 4 Others the rest are Marines and soldiers. One of the Whites of Marshfield is wounded it is said Mortally.
     
     
      Augt. 2d.
     
     I went Yesterday for the first time this Session to wait on the General. I had rather delayed it as you had mentioned me to him as a person he might Consult with, to see if he had any occasion to Call on me. However out of Respect to him, and to see if I could serve the persons you recommend I went. I find the Colony as you predicted will suffer by referring the Appointments you mention to him. They will I think go to the Southward. I am amazed that the Impropriety of his Appointing was not sufficient to determine every one of your Body, and I should have thought both Considerations would have clearly determined your Brethren. He has not yet made the Appointments. When I was comeing off, I took the freedom to mention the sufferings and Abilities of a Number of Gentlemen and to ask the Liberty to mention them if he had any occasion for them even in places of no great Importance. He said there were many Gentlemen that had come some 100 miles and as we had so large a share of the places, they must be provided for and that we had among ourselves in Effect the power of supplying all Vacancies in the Army which is true but wont Aid our Friends. Ever since the Action on Sunday evening there has been a Continual Fireing with Cannon or small arms. The Rifle Men have killed several of them and among the rest An Officer who one of them shot from his Horse Yesterday at the distance of 250 yards. The Prisoners taken at the Light House were yesterday Carried through this Town in their way to the Goals in the Upper Countys.
     Our Assembly are drudgeing on in the old way, Shackled with Forms and plagued with the Concurrence and Consent of several Branches. A Question was started and warmly Contested whether our Constitution Consisted of 2 or 3 Branches, and was determined in favour of the latter rather from a supposition that it was your design than from the Express words of your resolve.
     It was but last Evening I heard of this Opportunity and have not time to say many things I could wish for I Expect the Express, and must be ready. The General was kind enough to direct he should call.
     You will remember that our Army I mean our Forces are Inlisted only to the last of Decr. We must perhaps have a winter As well as Summer Campaign. I Am Well Informed that Newfoundland is Supplied with Provisions from N. York. A late Instance A Vessel Arrived there from York, cleared out for the West Indies. This may be worth Enquiring into. You Mention Nothing of an Adjournment. From others we are made to Expect it, and to suppose you are on your way Home.
     Your good Lady and Family were well a few days ago. I sent a Letter to the Care of Majr. Mifflin some days ago for you perhaps from Mrs. Adams. It was sent to me and so directed. He promised good Care of it. Mr. Adams Son is provided for in the Manner he wishes. Pray make my regards to him. Nothing but want of time prevents my writing to him. Please to give my regards to Mr. Paine. I acknowledge the receipt of A Letter from him. Shall write him per first opportunity. I Am Your Sincere Friend
     
      J: W——
     
     
      A Treaty has subsisted for some time between the Selectmen of Boston and Gage relative to the Poor. Application was made to us. We provided for them at Salem, and Insisted on haveing the donations with them. They are on their way there but without the donations. Last Fryday he took a sudden resolution to suffer the Inhabitants to come out. A number of them landed at Chelsea. The General Advised us of it. We apprehensive of the small Pox &c., sent A Committee there on Sunday. Many Persons have come out. All Agree in their Accounts of the dristresses of the Inhabitants and Soldiery, that they are very sickly, and many of them dye. It is said that not less than 1800 of the Troops are unfit for Service. Jno. Brown is out and was here Yesterday. He says Gage has determined to detain about 13 till one Jones, and Hicks now in Concord Goal shall be sent in, among which are Boylston and John Gill. What is to be done cant say. Have just received a Letter from Mrs. Adams which Inclose.
     
    